Citation Nr: 0722782	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-25 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an increased initial evaluation beyond 10 
percent prior to April 20, 2004 and beyond 20 percent 
thereafter for diabetes mellitus.   

2.  Entitlement to service connection for a skin disorder. 

3.  Entitlement to service connection for multiple myopathy, 
to include as due to exposure to Agent Orange.  

4.  Entitlement to service connection for a disability 
manifested by fever. 

5.  Entitlement to service connection for a bilateral foot 
and leg disability, to include as due to exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The issues of entitlement to an increased initial evaluation 
for diabetes mellitus and entitlement to service connection 
for a skin disorder and for multiple myopathy are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran does not have a current disability manifested 
by fever.  

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.  

3.  A bilateral foot and leg disability is not related to the 
veteran's period of military service, including exposure to 
Agent Orange.  




CONCLUSIONS OF LAW

1.  A disability manifested by fever was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2006).  

2.  A bilateral foot and leg disability was not incurred 
during the veteran's period of active military service, nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

A Disability Manifested by Fever

The Board has thoroughly reviewed the claims folder and found 
no diagnosis of any disability manifested by fever.  At his 
hearing before the undersigned in March 2007, the veteran 
testified that he was treated on one occasion in service for 
a high fever, and that after service he did not seek any 
treatment for it.  He stated that he had not had high fevers 
periodically since that one time in service and that he did 
not now have anything wrong with him related to that high 
fever.  Service connection presupposes a current diagnosis of 
the claimed disability Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Service connection for a disability manifested 
by a high fever is not warranted in the absence of a current 
diagnosis.  

Bilateral Leg and Foot Disorder

In this case, during his hearing testimony, the veteran 
contended that he was exposed to Agent Orange in service, and 
that such exposure caused his claimed disability.  

Exposure to herbicide agent during active military, naval, or 
air service is presumed if the veteran served in the Republic 
of Vietnam during the period beginning January 9, 1962 and 
ending May 7, 1975.  Service in Vietnam includes service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 U.S.C.A. §§ 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2006).  In 
other words, only the requisite service is necessary for the 
presumption of herbicide exposure to attach.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for the following disorders: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

These diseases must become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  


VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for: 
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone and joint cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia, other than chronic lymphocytic leukemia 
(CLL); abnormal sperm parameters and infertility; Parkinson's 
Disease and Parkinsonism; Amyotrophic Lateral Sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity; immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which VA has not 
specifically determined a presumption of service connection 
is warranted. See 68 Fed. Reg. 27630 - 27641 (May 20, 2003); 
See also 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 
2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must have been 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. at 162.

In this case, the veteran's +DD Form 214 shows that he 
received the Vietnam Service Medal and the Vietnam Campaign 
Medal, and that he had 8 months and 16 days of foreign and/or 
sea service (USARPAC).  His service medical records contain a 
malaria debriefing form, dated in October 1968, that refers 
to his service in Vietnam.  The Board concludes that service 
in Vietnam during the relevant time frame is established.  
Therefore, the veteran was presumptively exposed to Agent 
Orange.  But, as noted above, diseases or disorders that have 
been positively associated with Agent Orange do not include 
the foot and leg disorders diagnosed in the record as stress 
fractures; accordingly, the veteran is not entitled to a 
presumption of service connection under the statutes and 
regulations.  Thus, even presuming the veteran's exposure to 
Agent Orange, a bilateral foot and leg disorder is not a 
disorder that is presumptively service connected on the basis 
of herbicide exposure.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.307, 3.309.  

Notwithstanding the foregoing, a veteran may still establish 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  In order to establish 
service connection for a claimed disorder, the following must 
be shown: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

While the service records do not reflect treatment for any 
foot or leg complaints, the veteran states that he had 
trouble with his feet in the military.  The record shows that 
he has been diagnosed and treated for bilateral stress 
fractures.  Private X-rays performed in June 2001, show mild 
degenerative changes of the first metatarsal phalangeal 
articulation bilaterally and stress fractures of the 5th 
digits, bilaterally, and in August 2001 a private examiner 
noted bilateral stress fractures.  Although the evidence 
shows that the veteran currently has a bilateral foot and leg 
disability, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof.  The record reflects that at separation 
from service in October 1968, he denied a history of foot 
trouble or bone problems, and his orthopedic evaluation was 
normal.  The first post service evidence of record of 
bilateral foot or leg complaints occurs in 2001, many years 
after the veteran's separation from service.  While the 
veteran testified that his bilateral leg and foot disability 
had been related to service by a physician, he also indicated 
that this was for neuropathy, which is a separate issue and 
not related to this disorder.  In short, no medical opinion 
or other medical evidence relating the veteran's bilateral 
foot and leg disorder to service or any incident of service 
has been presented.  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms including a causal 
relationship between his bilateral foot and leg complaints 
and his active military service, including exposure to Agent 
Orange.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997); ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Here, while the veteran testified that he was 
told by his doctor that his disorder was related to exposure 
to Agent Orange, the veteran has not submitted any medical 
opinion or other medical evidence that supports his claim.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
(appellant's statement about what a physician told him does 
not constitute medical evidence).  The preponderance of the 
probative and objective medical evidence now of record is 
against a finding that the veteran has a bilateral foot and 
leg disorder related to service or any incident thereof, 
including exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107(a); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's March 2002 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
September 2002 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection 
including based on herbicide exposure, identified what VA was 
doing, what VA needed from him, the type of evidence he 
should submit, including that he could send reports he 
obtained himself to VA, and identified what evidence might be 
helpful in establishing his claim.  The March 2002 letter did 
not address the disability rating criteria or the effective 
date for service connection.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (since the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).  That 
information was included in a March 2006 letter to the 
veteran.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining some service medical records, obtaining the 
veteran's treatment records at a VA facility and private 
treatment records, and scheduling a hearing before a Veterans 
Law Judge of the Board.  While the veteran has been granted 
benefits from Social Security Administration effective June 
2002, remanding the issues decided above to retrieve those 
records is not necessary before reaching concerning these 
issues.  The veteran testified that he has no current 
disorder related to the one in-service fever and, in fact, 
that he had not had any post-service instance related to that 
one in-service instance of fever.  As for the claimed 
bilateral foot and leg disability, any additional reference 
in the SSA records to the finding of stress fractures, which 
is already of record, could not be dated until many years 
after service and would not be pertinent to the claim.  The 
veteran has not identified any records which could be 
pertinent to these claims that have not been secured.  There 
is no indication that there are any outstanding records that 
are pertinent to these claims.  


ORDER

Service connection for a disability manifested by a fever is 
denied. 

Service connection for a bilateral foot and leg disability is 
denied.  



REMAND

The veteran testified that immediately after discharge from 
service, he was treated at a VA facility for skin rash and 
was prescribed a cream.  VA hospital/treatment records are 
constructively of record, and must be secured and, if 
relevant, considered in addressing the matter of entitlement 
to service connection.  The RO has not attempted to secure 
this treatment record.  

The veteran has been assigned a 10 percent evaluation prior 
to April 20, 2004, and a 20 percent evaluation thereafter 
under Diagnostic Code 7913, which addresses diabetes 
mellitus.  A rating of 10 percent is assigned for diabetes 
mellitus that is managed by a restricted diet only. 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  A rating of 20 percent is 
assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet, and a rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  Id. 

Private medical record of April 2002 shows a finding of 
borderline diabetes.  VA medical records of January 2003, 
July 2003, and December 2003, show a diagnosis of diabetes 
mellitus and an indication that the veteran was not taking 
any medication for the disorder.  In an April 20, 2004 report 
of treatment, a private examiner reported that the veteran 
developed diabetes in the last two years, and that his 
disorder was now controlled with an oral agent of Metformin 
500 mg. q.h.s.  While a private examiner (Dr. D.) noted in an 
April 30, 2004 treatment record that the veteran was on 
diabetes medication when he was seen in March 2004, 
documentation of that treatment is not in the file.  

At his hearing before the undersigned in March 2007, the 
veteran testified that he had seen his doctor for diabetes 
about two weeks prior.  Records of this treatment have not 
been secured.  When VA is put on notice prior to the issuance 
of a final decision of the possible existence of certain 
records and their relevance, the Board must seek to obtain 
those records before proceeding with the appeal.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).  Additionally the 
veteran testified that his diabetes had increased in 
severity.   The United States Court of Appeals for Veterans 
Claims has held that when a veteran-claimant alleges that his 
service-connected disability has worsened, a new examination 
may be required to evaluate the current degree of impairment.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The veteran was granted SSA disability benefits effective 
from June 2002.  A copy of the SSA decision and the 
documentation supporting that decision has not been secured.  

In January 1998, a private examiner found that the veteran 
had an abnormal EMG with changes consistent with inflammatory 
myopathy, and later that same month, inflammatory myositis 
was found.  In January 2002, a private examiner opined that 
the veteran was having progressive weakness which is not 
clearly described to a definite myopathic or neuropathic 
etiology.  He stated that it is possible that this has some 
relation to Agent Orange exposure in Vietnam as there is a 
known relationship to neuropathy.  The veteran has not been 
examined by VA to secure an opinion regarding the etiology of 
his multiple myopathy. 

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate  
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the private examiner noted 
above (Dr. D.) and request treatment 
records for the veteran, specifically 
the record of treatment in March 2004 
which was referred to in the April 2004 
report of treatment.  Also contact the 
veteran's private physician (Dr. F.) 
and request records concerning the 
examination conducted regarding the 
veteran's diabetes in approximately 
February 2007.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.

2.  Request from the Social Security 
Administration a copy of its decision 
and all of the medical records that are 
identified there in.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received 
should be associated with the claims 
file.

3.  Attempt to locate any medical 
records for the veteran at a VA 
facility in Salisbury, N.C. regarding 
treatment for a skin disorder from 
October 1968 to October 1969.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or 
responses received should be associated 
with the claims file.

4.  Schedule the veteran for an 
examination to evaluate his diabetes 
mellitus.  The claims file must be made 
available to the examiner for review 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  All 
findings and conclusions must be 
supported by complete rationale.  

5.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his multiple myopathy.  The 
claims file must be made available to 
the examiner for review and the 
examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
examiner should offer an opinion with 
complete rationale as to whether it is 
at least as likely as not ( a 50 
percent probability or greater) that 
the currently diagnosed disorder is 
related to service, including exposure 
to Agent Orange.  

6.  Thereafter, readjudicate the issues 
on appeal.  If any benefits sought on 
appeal are not granted in full, furnish 
the veteran with a supplemental 
statement of the case and afford him 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


